     USDC IN/ND case 3:18-cv-00073-MGG document 36 filed 02/24/21 page 1 of 2


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

    DERRICK W. BAIZE,

                 Plaintiff,

                         v.                                   CASE NO. 3:18-CV-73-MGG

    COMMISSIONER OF SOCIAL
    SECURITY,

                 Defendant.

                                     OPINION AND ORDER

        On February 23, 2021, one of Plaintiff’s attorneys, Stephen Sloan (“the

Petitioner”), filed his Unopposed Supplemental Petition for Attorney Fees Pursuant to

§ 206(b)(1). Through the instant Motion, the Petitioner seeks an additional award of

attorney fees in the amount of $11,900.25 related to the recent calculation of combined

past-due auxiliary benefits. The Petitioner reports that the Commissioner has no

objection to the instant petition. [DE 35 at 5, ¶ 12].

        The Court has jurisdiction over this fee petition pursuant to 42 U.S.C. § 406(b) as

the Court remanded this case for further proceedings on October 22, 2018. 1 Since then,

Plaintiff prevailed on remand when the Administrative Law Judge issued a favorable

decision on September 26, 2019. The Commissioner’s Office of Central Operations first

calculated Plaintiff’s past-due disability insurance benefits for which this Court has

already awarded fees to the Petitioner. [DE 34]. On October 20, 2020, the Office of


1The undersigned entered the October 2018 ruling in Plaintiff’s case based upon the parties’ consent
under 28 U.S.C. § 636(c). See also 42 U.S.C. § 405(g). [DE 15].
  USDC IN/ND case 3:18-cv-00073-MGG document 36 filed 02/24/21 page 2 of 2


Central Operations provided Notices of Awards for past-due child’s benefits to A.T.B.

in the amount of $26,938.00; S.R.C. in amount of $12,894.00; and Z.A.B. in the amount of

$7,769.00. [DE 35-1]. The Petitioner’s request for $11,900.25 represents 25% of the past-

due auxiliary benefits.

       Section 206(b)(1) of the Social Security Act permits a court to award up to 25% of

past due benefits to which the claimant is entitled by reason of a judgment rendered in

favor of the claimant. See 42 U.S.C. § 406(b)(1). Plaintiff agreed to pay counsel Frederick

J. Daley, Jr., as principal attorney of Daley Disability Law, P.C., 25% of all past due

benefits awarded to Plaintiff. [DE 35-2].

       Having reviewed the Petitioner’s instant Motion, noting the lack of objection,

and finding the fee reasonable for the hours of legal work spent and the benefit to

Plaintiff, the Court hereby GRANTS the Supplemental Petition for Attorney Fee

Pursuant to § 206(b)(1) [DE 35] and AWARDS Plaintiff’s counsel $11,900.25 in attorney

fees pursuant to Section 206(b)(1) of the Social Security Act.

       The Court further ORDERS that payment by the Commissioner in the amount of

$11,900.25 be made directly to counsel Frederick J. Daley, Jr. in accordance with the fee

agreement signed by Plaintiff.

       SO ORDERED this 24th day of February 2021.

                                                  s/Michael G. Gotsch, Sr.
                                                  Michael G. Gotsch, Sr.
                                                  United States Magistrate Judge




                                             2
